Citation Nr: 1705748	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Genn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. This matter was previously before the Board in April 2016 and was remanded for further development.

Since the requested development has not sufficiently been completed, further action to ensure compliance with the remand directive is required. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the mandates of the April 2016 remand. The Board requested a VA opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had its initial onset in service or is otherwise causally related to service. The Board specifically requested that the VA clinician address the Veteran's February 1967 separation examination report, which indicated that the Veteran had some degree of hearing loss at the time of his discharge from service. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In a December 2015 VA opinion, the VA examiner found that the Veteran's hearing loss was less likely than not incurred in or caused by the claimed in-service injury. The VA examiner stated that the February 1967 report of medical evaluation revealed "essentially normal hearing sensitivity," and opined that the Veteran's hearing loss is, "unlikely the result of military noise exposure." The Board previously found this rationale inadequate because the VA examiner did not fully explain why the Veteran's February 1967 medical evaluation results indicated the Veteran's hearing loss was unlikely the result of military noise exposure and did not address whether there was a threshold shift, as the Veteran's hearing was noted as normal at entry to service. A July 2016 VA examination addendum provided by the same examiner stated that the Veteran had "essentially normal hearing sensitivity" upon discharge from service "because all thresholds were 20 dB or less" and "the VA criteria for hearing loss thresholds have to be worse than 25dB or have evidence of a 15dB shift in hearing sensitivity." The examiner further opined that there was no evidence of a threshold hearing shift since only the whispered voice test was completed during the Veteran's entrance examination.

However, the Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards. In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records (STRs) are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

Here, the Veteran's February 1967 separation examination audiometric results must be converted from ASA to ISO units because the separation examination occurred prior to October 31, 1967 and was completed using ASA units. The July 2016 VA examiner who provided an addendum opinion to the December 2015 VA examination opinion did not appear to convert the results from ASA to ISO units. Thus, the examiner did not contemplate the separation examination results after conversion to ISO units. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, the Board finds that a supplemental opinion is warranted. Id.

Additionally, where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance. Stegall, 11 Vet. App. at 268. As the July 2016 addendum opinion is inadequate, the claim must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements with an appropriate clinician of relevant expertise to provide a supplemental medical opinion in this case.

The clinician should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability had its onset in active service or is otherwise causally related to active service.

For purposes of this opinion, the VA clinician should assume the Veteran was exposed to loud noise in service.

The clinician should consider the entire claims file, to include the Veteran's reports of medical history, any entrance and separation examinations, any previous audiological VA examination reports, the Veteran's in-service occupational specialty, and the Veteran's post-service employment.

The VA clinician should also fully address the Veteran's February 1967 separation examination report, which indicates the Veteran had some degree of hearing loss at the time of his discharge from service. The Board notes that the February 1967 audiometric report must be converted to ISO units.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that another VA audiological examination is necessary to provide the opinion, such should be accomplished.

2. Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss disability, with consideration of all additional evidence received. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

